In an action to recover on a policy issued under the Federal Employees’ Group Life Insurance Act (5 USC § 8701 et seq.), the defendant appeals from an order of the Supreme Court, Kings County (Adler, J.), entered January 14, 1986, which denied its motion for summary judgment.
*543Ordered that the order is affirmed, with costs.
We agree with Special Term that a triable issue of fact exists with respect to the employment status of the plaintiffs decedent on the date of his death, April 14, 1980. Mangano, J. P., Brown, Eiber and Harwood, JJ., concur.